United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                   UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit               February 9, 2004

                                                        Charles R. Fulbruge III
                            No.    03-30435                     Clerk



                  In Re: KENNY D. KENNINGTON, SR.,

                                                              Debtor,
                  * * * * * * * * * * * * * * * * *

                      GEORGE W. CHAMBERS, III,

                                                          Appellant,

                                  VERSUS


                      KENNY D. KENNINGTON, SR.,

                                                           Appellee.



           Appeal from the United States District Court
               For the Western District of Louisiana
                             02-CV-1416



Before DAVIS, BARKSDALE and PRADO, Circuit Judges.

PER CURIAM:*

      After reviewing the record and considering the briefs of the

parties and argument of counsel, we are satisfied that the district

court committed no reversible error.

      AFFIRMED.




  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.